Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 1of 8

a certificate of service is:

j/ if
} Z| i ‘DL f— { [ 3}
7 {Vf EX C-{ fi

Full Name/Prisonet Number

 

\CT COURT
UNITED STATES DISTR RDO

 

 

 

DENVER

WOT Meso County Play Coser Co QOH! MAY 22 2018

Complete Mailing Addiess JEFFREY P. COLWELY
a

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT

OF COLORADO
Civil Action No.
(To be supplied by the Court)
TMedein 7

\ Tyree Ell, , Plaintiff(s),
Full name(s) andl prisoner number(s)

(Do not use et al.)

 

V.

 

L QT

Aven tien (pomumptty , Defendant(s).
(Do not use et al.)

 

PRISONER’S CIVIL RIGHTS COMPLAINT

A. PARTIES

Form #28 - b 3
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 2 of 8

MN bla Ellis is a citizen of ( boreale who
(Plaintiff) (State)
presently resides at_ 200 “jPerson Cosaty YW Golden Co S040!
(Mailing address or place of confinement)

2. Defendant 7, C.C. 3. is acitizen of (./erado
(Name of first defendant) (State)
whose address is_/£,5 / Kendall Sirect bakewoed Colerclo ¥o214/ 5
and who is employed as °7.¢.C.5. Hie/Syad House . At the time claim(s)
(Title and place of employment)

OFFICE OF ATTORNEY GENERAL
STATE OF COLORADO

1525 SHERMAN STREET — 5‘ FLOOR
DENVER, CO 80203

RE: STATUTORY NOTICE OF INTENT PURSUANT TO C.R.S 24-10-109. PURSUANT TO

STATUE, I HEREBY TENDER MY NOTICE OF INTENT TO BRING LEGAL ACTION IN
THE FOLLOWING COURT:

ar c fi i 3 ; A, oS
Lf pterventivs ? Compa unity Ce, rel tipsy ?7# HERVICLY Hal€witt

Heu € = L@S| Kendall brect

Lk {3 k ge

wead, Cobreclo S014

1. MY FULL NAME AND ADRESS IS:

Phelan Tre Ebb

Linf,

Je tTerson County rAak Kw AY

¢ Olclen, Celoroy le odo |

 

2. I AM NOT REPRESENTED BY AN ATTORNEY AT THIS TIME. IN THE EVENT
COUNSEL IS RETAINED, YOU WILL BE SO INFORMED.

3. THE BASIS OF MY COMPLAINT IS AS FOLLOWS.

i he py
7

HAC HIE | LE hive hewn Towcth WAPATO Droste COMoSTANA TY With Sleeping / Apps ial’
! ' J

Form #28 - b 4
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 3 of 8

I joi \ te OfVOLS Sexe \ aus lh Soxuic \ ar Mssiment Darnaoes to tne wale ox Gat

tye ears ¢ od SC i otimM La \ Ot Ceyiley lic bon to Cy yc arty te Ye pre COC jey chirect
U Henton Ovy oO. Sing at ol eck Le c FE Circ ulobior \ pi : heroics the bey Wy Having, Q be lity
A

\ A 0-4 \ -[- AL
Qt t\ X becly Gad {ac lity Or bey able z ikness poy es wl skill LA De Wy \* s\¢ 4 Fun

Crier ky Punch — bo dhe bert of 1 t ob ity py bacly 4 to Futon For special purpose,

 

Guo by Coyne “ by a Lhe PACH cali pias piv $2 & +hing iS Spee u“ Aky A Hed Or iasecl hor which es thing

 

4 J
~» De MONON “te way ibe Ay be eli tI ANd eA Press aso-grros VC
Wh, ; : , . i
PAist Whil le — Q eikes AS wy Ono. asia - Deters beck up inte Wy inte tinv Obi SING, me Making it
= 4s ;
hai der ow 1y De dy he Ohta’ 2l like Scimeth, » been & Me ved out my be dy.

4. THE NAMED PERSONS/ DEFENDANTS IN THIS ACTION WILL BE:

A. Lite venticn Community B,

 

A 2 '
bees cect; Ovi wii Vites Halbu ay
Hou SC

 

 

 

 

 

 

 

 

 

 

 

 

5. THE NATURE AND EXTENT OF THE DAMAGES I HAVE SUFFERED AS A RESULT
OF THE DELIBERATE INDIFFERENCE TO THIS ARE AS FOLLOWS:

The Dirtins t and extrint at demote x have nw! fLecec AS I Lavesticnte Lind Cons Rri Aly

Form #28 - b 5
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 4 of 8

 

 

think Over. lo Come. te ne. Of J oa result rin & Con creases ur el 3
Livetime ef Pect on —- Gtk a cli slilce the be haviel krem SbF ancl Clients :

DiC GiSeg fhere is neo li King boc the Sexavoloabuse, Sxucl Hanasswat, emborrysi1 ent

| 7 . /, >
Dy Huwul moti oN Gad bodily h 3CiMs A have. pecmanent fuecve CAG e ats and

—

Mental Healt AAs Disabil ty '< Lee rehab lit Hien bor Theat CA be bene) cial
4

Intentronel For wid busuves Ev — ™ Farcl is Un prey clic ect te jw he ! wd Dut fered.

Mel 'cect aHentiens

6. IINTEND TO SEEK THE FOLLOWING TYPES OF RELIEF: {N/A

( ) ACTUAL DAMAGES (IN THE AMOUNT OF)

( )JPUMATIVE / EXEMPLARY DAMAGES (APPROXIMATE AMOUNT)
(

(

 

) NOMINAL DAMAGES (ASSESSED BY THE COURT OR JURY)
) INJUNCTIVE RELIEF CONSISTING OF THE FOLLOWING:

 

 

 

 

 

DATE: (V]QY | 7 2.019

gh if A (

LLlehiite C LL

(COMPLAINANT)

COMPLAINANT’S ADDRESS: \p SG sen ounhy Vail
200 Del County PKWY
i i he
(Melc! A, Color do (Ol

 

 

 

 

CERTIFICATE OF SERVICE

oar y S /
I HEREBY CERTIFY THAT ON THIS / 4 DAY OF _{ }AY , 2019. A TRUE
AND CORRECT COPY OF THE FOR GOING “NOTICE OF INTENT” WAS DEPOSITED IN

Form #28 - b 6
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 5of 8

THE UNITED STATES MAIL POSTAGE PREPAID, AND ADDRESSED TO THE
FOLLOWING:

ATTORNEY GENERAL (STATE OF COLORADO)
1525 SHERMAN STREET — 5™! FLOOR
DENVER, CO 80203

AND: Laden

 

 

 

DATE: 7 uA [po 2

 

 

[ le EFL { 44
(COMPLAINANTS SIGNATURE)

Form #28 - b 7
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 6 of 8

C Vi l Pig hd Co mplownt

6 Lo Aave co di sabi lit ; + just Found out Fecemy and WAY be G
emonent clisabil; ty Which will last or expected to lost for the

Pest of Mu Lio 7
DOF T : hres Che last Year inahall Tye been Trearcercitec!:
Comm nit PK 4 Coase to Fria and Lost LI was sentence to 24months
vv Wi 5 . . _ : / ‘
\ ake us, J Lrerection T was sentence to T.C.05. halfsay hose 19
& Worcl Colorocly. To t, : a oa a a
Megressed back 4, ° ~ WAS ere Por S months betere PL wits
fi rested my *b « JeRersen Counh Jail Cor Non-Compliances [,CLs9°
© Deree T would Start The Civil Right Comp lorn {

a i, i. WAS hhere iF Jodie Sted t hed a iWAs hein Sexuallg Osspulted
Urine » time 1 c¢ Soh an / wi JD . . Tr
pod OE me Sam Steeping, My prlvete arens Lik dierent all the
. rT curcl My anel was sore Li le it been ri ppeel. iv Stomec h huct, Spine
Un ot hurt T Cou Id not have A Normal bowel Movement while T
AS NOLIN TO ~ ‘ 5 Ps — fae)
[ ” Dae t CAN not feel when Someone i 5 dove bine Ie ihn ZL ana Sleep
rie her eye a . Pon ; / i {\; — Ye iy fe
Peeples T just Leel dierent sometimes after T wate up.
During the time 2 wAS there Tawac < ( ssl Sexvicl hed
a - a weve ME) WAS sexually hareSsec Sexuc.lly Gssaul ed,
nd asspiilted AurvinG the t, me T . a . 2. TIT , .
Me 6 J | was Skepy ng. here was 1a Msh4 founrds
ror Seme reasen d tach LT } / 5 An
ee oS nave 10 Corel over, Nhe prejidyce fp a
CCAUSE of Ny A sable curd td. |; FICE PIC JUICE TO Me
Privade rigids ane ; y — f- Ke lessen NW OS AAKY) fn hee Eyes. My
raFuty heuse hae fo Rilo to operate & halfway house, 4 jr, “ae (ee “dd Ob
1 he ules. t oy PWS, there tun S (C+uUSC O ty
L CAL lect Dec. lips Line Severe l times, iL talked Buti th dhe Q-~o¢. Coord nto a bout
Se Situation Graveynrd S4p® Girl /ge > Ff | . ONS» TF
oo - - oy Grave peared Hor, cel Cis Whinieg es. {here rep ly tUns to rove TCO a L
the Renn and if happen warn. J have net signed a Cersert Ferry of Grre carly baly
Vz | Uc MC gy pom na ‘i _ . P t . ‘
nr . Hite ney 10 touch me +n any Manner when Z ani Sleeping - This iS Lamat iwi
> NMG. Dp. = / - : / / /
¢ ce, rersonal Anju Male S5ance inet follewing preper procedures “AKA Plesying GAMES

S antec .
PO Mboeoiv Els

——
Case 1:19-cv-01455-GPG Document1 Filed 05/22/19 USDC Colorado Page 7 of 8

 

 

 

 

CERTIFICATE OF MAILING

 

 

I, the undersigned, do hereby certify that a true and correct copy of the foregoing 7 | ( debe he LL

2 | far] ( i | Yi | | (fr il oT was transmitted to the following interested parties on the

T

 

 

day of \ Z Y >A ( [ L, by placing the same with the Jefferson County Sheriff's

 

Office Detention Facility staff, postage pre-paid, and addressed as follows:

4 f
TTYL (AE We IT STH ot CU scl)
7 ral qo Es

}

i

Sa 5) ‘ Sherman S41 eet Sth Theos
denvel Crloracla “0202

 

 

Jar Alo) Kt llan percer . ¢ boy ik
Lin, be | ¢f, ates [ Cour thouse Kom G- L4H
ke Sou Street
Denver Cp lor ole SC 29¢- TS ETF

4 -
X .
Lelnvents york cieneoe, ty li 7 tov) PiVILE)

Lc oY. Kondal! Stre
Lakewec OC? y Color lo XC. 214

 

 

 

 

 

 

 

By: / Fy LA i At
(Signature)
_ (Print)

 

Date: l /ity

 

Form #31 (This form does not require notorization)

 
INDIGENT

Cas® 10-CV-01455-GPG “DocurreraimainteeSotthieibSC Colorado Page 8 of 8

ty

i

LEGAL MAIL

Be

Seo arT kf AeA Melina

the oe

ea

ae
&
-

ALA TAT fog 1H),
Te ali ee, o *

“4

pe 7
